Citation Nr: 1334765	
Decision Date: 10/31/13    Archive Date: 11/06/13	

DOCKET NO.  07-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disorder, to include pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a rating decision of May 2010, the RO granted entitlement to service connection for posttraumatic stress disorder.  Moreover, in a subsequent rating decision of September 2011, the RO additionally granted entitlement to service connection for bronchitis and asthma.  Accordingly, those issues, which were formerly on appeal, are no longer before the Board.

In rating decisions of October 1972 and December 1996, the RO denied entitlement to service connection for a chronic foot disorder, specifically, pes planus.  In a subsequent rating decision of July 2000, the RO denied entitlement to service connection for arthritis.  Finally, in a rating decision of November 2011, the RO once again denied entitlement to service connection for a chronic foot disorder, specifically, pes planus, as well as for arthritis.  All of the aforementioned rating decisions have now become final.  Since the time of those rating decisions, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO found such evidence new, but not material, and the current appeal ensued.

In deference to the Veteran and in the interest of judicial economy, the Board, at the time of a hearing before the undersigned Veterans Law Judge in September 2012, took testimony on the issues of entitlement to increased evaluations for service-connected posttraumatic stress disorder and bronchitis/asthma.  However, neither of those issues have been developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate action.  

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to service connection for a chronic foot disorder (including pes planus) and arthritis on a de novo basis is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  Review of Virtual VA reveals duplicate records to those in the claims file.


FINDINGS OF FACT

1.  In rating decisions of July 2000 and November 2001, the RO denied entitlement to service connection for arthritis.  There was no timely appeal of the ratings.

2.  Evidence received since the time of the RO's November 2001 decision denying entitlement to service connection for arthritis is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  

3.  In rating decisions of October 1972, December 1976, and November 2001, the RO denied entitlement to service connection for a chronic foot disorder, specifically, pes planus.  There was no timely appeal of the ratings.

4.  Evidence received since the time of the RO's November 2001 decision denying entitlement to service connection for a chronic foot disorder, specifically, pes planus, is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  



CONCLUSIONS OF LAW

1.  The decisions of the RO in July 2000 and November 2001 denying entitlement to service connection for arthritis are final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  Evidence received since the RO's November 2001 decision denying entitlement to service connection for arthritis is both new and material, and sufficient to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The decisions of the RO in October 1972, December 1996, and November 2001 denying the Veteran's claim for service connection for a chronic foot disorder, specifically, pes planus, are final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

4.  Evidence received since the RO's most recent decision in November 2001 denying entitlement to service connection for a chronic foot disorder, specifically, pes planus, is both new and material, and sufficient to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of February 2005 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  As to the issues currently before the Board, there is no pertinent and available evidence suggesting that additional records have yet to be secured.  Moreover, there is no current error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Moreover, during the September 2012 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(3).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in September 2012, as well as service treatment records, and both VA (including Virtual VA) and private treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for a chronic foot disorder (including pes planus), as well as for arthritis of multiple joints.  In pertinent part, it is contended that both of the disabilities in question had their origin during the Veteran's period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir) (2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that determination, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Regarding the Veteran's claim for service connection for arthritis, the Board notes that, at the time of the aforementioned rating decision in July 2000, it was noted that there was no record of arthritis showing a chronic disability subject to service connection.  Moreover, service treatment records covering the period from June 1968 to August 1972 were negative for complaints, treatment for, or any diagnosis of arthritis.  In a letter dated in May 2000, it was requested that the Veteran submit evidence supporting his new claim for service connection for arthritis.  However, no reply to that request for evidence was received.  Under the circumstances, service connection for arthritis was denied.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.

At the time of a subsequent rating decision denying entitlement to service connection for arthritis in November 2001, it was once again noted that there was no record of arthritis showing a chronic disability subject to service connection.  In that regard, service treatment records showed no evidence of arthritis.  Moreover, radiographic studies of specific joints conducted in service were negative for the presence of arthritis.  While the Veteran was requested to furnish medical evidence of a current disability, as well as medical evidence relating that disability to his period of active service, he failed to respond to that request.  Based on such findings, the RO denied entitlement to service connection for arthritis.  Once again, that determination was adequately supported by and consistent with the evidence then of record, and is now final.

Evidence submitted since the time of the November 2001 rating decision, consisting, for the most part, of VA treatment records, as well as the Veteran's testimony before the undersigned Veterans Law Judge in September 2012, is both "new" and "material" as to the issue of service connection for arthritis.  More specifically, since the time of the November 2001 decision, there has been noted the presence of arthritis of a number of joints, specifically, the cervical spine, the hip, and the Veteran's left shoulder.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously denied claim for service connection.

Turning to the issue of service connection for a bilateral foot disorder, including pes planus, the Board notes that, at the time of the aforementioned rating decision in October 1972, it was noted that the Veteran had pes planus at the time of his service entrance examination, and that such pathology had not been aggravated by the Veteran's period of active military service.  As of the time of a subsequent rating decision in December 1996, it was noted that service connection for pes planus had previously been denied on the basis that it existed prior to enlistment, with no evidence of any aggravation during service.  Additionally noted was that recently submitted evidence showed the Veteran had undergone surgery on his right foot in April 1988 for removal of a bone, right hallux; hammertoe arthroplasty of the second toe; and osteotomy of the fifth metatarsal.  Clinical findings consisted of some limitation of motion and swelling, as well as modest pain documented in a report of May 1988.  Additionally on file were private medical records, including a return to work certificate which showed limitations due to an abscess with secondary infection of the Veteran's foot.  Follow-up visits occurred through June of 1996.  According to the RO, while the evidence showed that the Veteran had problems with his feet, it failed to document any relationship between those problems and the Veteran's period of active military service.  Moreover, there were no postservice records showing treatment of the Veteran's feet until August of 1995, 13 years following his discharge from service.  Noted at the time was that the evidence of record failed to show any aggravation of a preexisting foot disorder during the Veteran's period of active military service.  Under the circumstances, service connection for pes planus was denied.

At the time of a more recent rating decision in November 2001, it was once again noted that service connection for pes planus had been denied in a rating decision of October 1972 as existing prior to service, with no evidence of inservice aggravation.  Further noted was that the Veteran had been informed of that denial of benefits in November of 1972, but failed to file a timely appeal.  Finally, while in a letter of May 2000, the Veteran was notified of the need for new and material evidence to reopen his claim for service connection, no response was received to that request for evidence.  

Based on the aforementioned, the rating decisions of October 1972, December 1976, and November 2001 denied entitlement to service connection for a chronic foot disorder, specifically, pes planus.  Those determinations were adequately supported by and consistent with the evidence then of record, and are now final.

Evidence submitted since the time of the November 2001 rating decision, consisting, for the most part, of VA and private treatment records, is both "new" and "material" as to the issue of service connection for a chronic foot disorder, including pes planus.  More specifically, since the time of the November 2001 decision, the Veteran has received continuing treatment for various foot pathology, including painful calluses, tylomas, and various hyperkeratotic lesions.  Given the fact that, while in service, the Veteran received treatment for both calluses and a plantar wart, such findings raise some question as to whether the Veteran's current foot pathology is in some way related to his foot problems in service.  In any case, such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously denied claim for service connection for a chronic foot disorder.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for arthritis is reopened, and, to that extent, the appeal is allowed.  

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a bilateral foot disorder (to include pes planus), is reopened, and, to that extent, the appeal is allowed.


REMAND

Having determined that new and material evidence has been received sufficient to reopen the Veteran's previously denied claims for service connection for arthritis and a bilateral foot disorder (to include pes planus), the Board must now turn to a de novo review of all pertinent evidence of record.  However, that review raises some question as to the exact nature and etiology of the Veteran's current arthritis and bilateral foot pathology.

In that regard, service treatment records disclose that, on a number of occasions in service, the Veteran received treatment for various left and right wrist problems, as well as for back pain.  Moreover, those same service treatment records show treatment for a number of foot problems, including calluses and a plantar wart.  While it is true that, at the time of a service separation examination in August 1972, there was no evidence of multiple joint arthritis, physical examination revealed the presence of moderate, though asymptomatic, flat feet, with no evidence of eversion, rotation, or bulging.

As noted above, since the time of the Veteran's discharge from service, he has received treatment for various foot problems.  Moreover, VA outpatient treatment records show continuing treatment for arthritis of a number of joints, including the Veteran's cervical spine, hip, and left shoulder.  Significantly, to date, the Veteran has yet to be afforded a VA examination or examinations for the purpose of determining the exact nature and etiology of his current foot pathology and/or arthritis.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2011, the date of the most recent outpatient treatment of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded VA orthopedic and podiatric examinations in order to more accurately determine the exact nature and etiology of his arthritis of multiple joints and disorder of the bilateral feet.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the orthopedic examination, the examiner should offer an opinion as to whether, to the extent the Veteran suffers from arthritis of multiple joints, that arthritis at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

Following completion of the podiatric examination, the examining podiatrist should offer an opinion as to whether the Veteran currently suffers from any chronic, clinically identifiable, foot pathology (including pes planus, calluses, plantar warts, etc.), and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

Should it be determined that the Veteran does, in fact, suffer from pes planus, an additional opinion is requested as to whether that pathology preexisted the Veteran's period of active military service.  Should it be determined that the Veteran's pes planus did, in fact, preexist his entry upon active military service, an additional opinion is requested as to whether such pathology underwent a permanent increase in severity beyond natural progress during the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.  

3.  The AMC/RO should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.  

4.  The AMC/RO should then readjudicate the Veteran's claim for service connection for arthritis, as well as his claim for service connection for a bilateral foot disorder (to include pes planus).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in September 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


